—Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about October 14, 1999, denying defendant-appellant’s motion for summary judgment, unanimously affirmed, without costs.
Plaintiffs deposition testimony was sufficient to raise issues of fact as to whether defendant Columbia University had been negligent in its supervision of the party on its premises at which plaintiff sustained her injury and as to whether such negligence proximately caused plaintiff’s harm. Concur— Nardelli, J. P., Tom, Wallach, Rubin and Andrias, JJ.